Citation Nr: 1146088	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  04-32 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

[The issue of whether new and material evidence has been presented to reopen the claim of entitlement to posttraumatic stress disorder will be addressed is a separate Board decision.]


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION


The Veteran served on active duty from February 1972 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In April 2003, the Veteran submitted a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  After this claim was denied in a September 2003 rating decision, she perfected an appeal to the Board.  The Veteran requested and was afforded a hearing before the Board in December 2005.  In June 2006, the Board denied the Veteran's claim.  She then appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2008, pursuant to a Joint Motion for Remand, the claim was remanded to the Board for further consideration.  In January 2009, the Board vacated its December 2005 decision and again denied the Veteran's claim.  The Veteran again appealed to the Court.  In March 2009, while her April 2003 claim was within the Court's jurisdiction, the Veteran filed a claim to "reopen" the issue of entitlement to service connection for PTSD.  In October 2009, the RO "reopened" the Veteran's claim, but denied it on the underlying merits.  She perfected an appeal to the Board.  Pursuant to her March 2009 claim, the Veteran requested and the RO afforded her another hearing before the Board in January 2011.  In February 2011, the Court issued a memorandum decision wherein it vacated the Board's January 2009 decision, and remanded the Veteran's claim of entitlement to service connection for PTSD for further consideration.  

The Veteran's April 2003 claim of entitlement to service connection for PTSD is not yet final and therefore is still pending.  Therefore, there was no final decision when the Veteran submitted the March 2009 claim to reopen the issue of entitlement to service connection for PTSD.  Despite this, the RO developed and adjudicated the Veteran's March 2009 claim and, in so doing, wholly disregarded the appellate process and any notion of appellate jurisdiction.  As discussed above, the Veteran proffered testimony at two Board hearings before two different Veterans Law Judges.  However, the issue upon which the Veteran provided testimony during the December 2005 hearing was entitlement to service connection for PTSD.  The issue upon which the Veteran gave testimony at the January 2011 Board hearing concerned whether "new and material" evidence sufficient to "reopen" her claim of entitlement to service connection for PTSD had been submitted.  These hearings concerned two distinct issues.  Nevertheless, by letter dated in September 2011, the Veteran was provided an opportunity to provide testimony at a third Board hearing, before an additional Veterans Law Judge.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  The Veteran's attorney declined this additional hearing before the Board, stating that the Veteran did not desire another hearing.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. 
§ 3.304(f) (2011).

However, if the record indicates that a veteran did not engage in combat, the alleged stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory amendment of "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

In addition to demonstrating the existence of a stressor, the facts must also establish that the alleged stressful event was sufficient to give rise to PTSD.  Zarycki v. Brown, 6 Vet. App. 91, 98-99 (1993).  Further, the sufficiency of the stressor is a medical determination and, therefore, adjudicators may not render a determination on this point in the absence of independent medical evidence.  West v. Brown, 7 Vet. App. 70 (1994).

There are special evidentiary procedures for PTSD claims based on personal assault.  Patton v. West, 12 Vet. App. 272, 278 (1999).  In personal assault cases, more particularized requirements are established regarding the development of alternative sources of information as service records may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  

Further, with respect to a claim of entitlement to service connection for PTSD based on an alleged personal assault, 38 C.F.R. § 3.304(f) states: 

(3) If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 

38 C.F.R. § 3.304(f).

Generally, the scope of a mental health disability claim includes any psychiatric disorder that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In April 2003, the Veteran submitted a claim of entitlement to service connection for PTSD.  While the evidence of record included diagnoses of PTSD, during the pendency of this appeal, evidence associated with Veteran's claims file also demonstrated diagnoses of Major Depressive Disorder; dysthymic disorder; dysthymia; an anxiety disorder; and a depressive disorder, not otherwise specified, among others.  Significantly, the evidence of record also included diagnoses of rule out PTSD.  Consequently, the Board has recharacterized the Veteran's claim.  Id.  As such, to ensure proper adjudication of the Veteran's claim, the Board finds that a remand is required in order to afford the Veteran a VA examination.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded a VA examination to determine the etiology of any psychiatric disorder found.  The examiner must contemporaneously review all pertinent records associated with the claims file, including, but not limited to, the Veteran's service treatment records, post-service treatment records, the Veteran's assertions, and statements from the Veteran's family.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  Based on a review of the claims folder, the examination findings, and the Veteran's statements, the examiner must state whether any psychiatric disorder is related to the Veteran's military service, to include as due to any incident therein.  

If a PTSD diagnosis is rendered, the examiner must show how each diagnostic criterion to support a diagnosis of PTSD has been satisfied, including whether the requirements for the sufficiency of a stressor have been met.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994); 38 C.F.R. § 4.125.  The Veteran has consistently asserted that her attacker drugged her drink prior to the alleged inservice sexual assault and, thus, she does not remember what happened that night.  In so doing, the examiner must specifically address how the Veteran's lack of memory of the alleged sexual assault is reconciled with the PTSD diagnostic criterion that the traumatic event be persistently experienced in one or more ways?  If a PTSD diagnosis is deemed appropriate, the examiner must provide an opinion as to the relationship, if any, between that diagnosis and the Veteran's alleged stressor.  

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is her responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the her claims file that shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable. 

3.  Once the above actions have been completed, the RO must readjudicate the Veteran's claim on appeal taking into consideration any newly acquired evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her attorney.  After the Veteran and her attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

